Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 18,1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*788Claimant, a dump truck driver, purportedly left his job because his employer failed to make repairs to an unsafe truck. The Board denied his application for unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Upon reviewing the record, we find that the Board’s decision is supported by substantial evidence. Although claimant stated that the truck he drove was in need of numerous repairs, the record indicates that he failed to note many of the alleged defects on the relevant driver’s inspection report. The record further reveals that prior to leaving his job, claimant had earned just less than the amount that would trigger a reduction in his Social Security benefits. In view of this testimony, as well as his employer’s testimony that claimant asked to be laid off, the Board could reasonably conclude that claimant quit his job to avoid a reduction in his Social Security benefits. Therefore, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.